Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for an implantable medical device comprising at least one implantable or non-implantable hemodynamic sensor configured to detect hemodynamic cardiac signals; and a controller configured to process and analyze the detected hemodynamic cardiac signals and/or signals derived from detected hemodynamic cardiac signals by applying to said signals a Teager Energy Operator (TEO) defined by:  TEO{x(n)} =Ψ (n) = x2(n-1)-x(n-2).x(n) wherein "x(n)" is a cardiac hemodynamic signal, " Ψ (n)" is the output hemodynamic signal and "n" refers to a predetermined sample, said controller further comprising instructions configured to implement at least one algorithm that determines the need for a defibrillation operation by taking into account the at least one output hemodynamic signal, comparing at least one characteristic of the output signal to a predetermined threshold has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Regarding independent claim 12, for method of treating hemodynamic cardiac signals detected by at least one hemodynamic sensor of a medical device comprising; processing, by a controller configured to process and analyze the detected hemodynamic cardiac signals and/or signals derived from detected hemodynamic cardiac signals by applying to said signals a Teager Energy Operator (TEO) defined by:  TEO{x(n)} =Ψ (n) = x2(n-1)-x(n-2).x(n) wherein "x(n)" is a cardiac hemodynamic signal, " Ψ (n)" is the output hemodynamic signal and "n" refers to a predetermined sample, providing a therapy responsive to determining the presence of ventricular fibrillation has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 12.
Regarding independent claim 21, for One or more non-transitory computer readable storage medium having instructions stored thereon for the processing of  hemodynamic cardiac signals detected by at least one hemodynamic sensor of a medical device comprising; processing, by a controller configured to process and analyze the detected hemodynamic cardiac signals and/or signals derived from detected hemodynamic cardiac signals by applying to said signals a Teager Energy Operator (TEO) defined by:  TEO{x(n)} =Ψ (n) = x2(n-1)-x(n-2).x(n) wherein "x(n)" is a cardiac hemodynamic signal, " Ψ (n)" is the output hemodynamic signal and "n" refers to a predetermined sample, triggering an alert when the at least one characteristic of the output signal does not exceed the predetermined threshold for a predefined period of time has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792